J. H. Gillis, J.
(concurring in the result of Adams, J.). I concur in Judge Adams’ results. However, I do not adopt the rule he proposes. The rule set forth in Oak Construction Co v Department of State Highways, 33 Mich App 561; 190 NW2d 296 (1971), expresses weighty policy considerations. We should not reject that rule because of potential inaction and manipulation. Those problems can be resolved by available precedent as they confront us.
I disagree with Judge Fitzgerald that Oak applies to these facts. Plaintiff’s inferences often are not fairly drawn from the exhibits on which he relies. For example, plaintiff states:
"On March 17, 1969 appellant was advised by appellees’ representative, Lyle Lipp, that appellant’s claim would be submitted to the appellees’ Central Office Adjustment Board for review and final determination. (See exhibit C.)”
The relevant language of exhibit C provides:
"However, since the other claims will have to be presented to the Central Office Adjustment Board, I have been advised to recommend that you present your claim to them in one package for a final determination.” (Emphasis supplied.)
The applicable State Highway Department procedure requires a contractor advised of an unacceptable decision to request, in writing, a review by the Central Office Adjustment Board. The procedure also permits a joint contractor-board meeting for more complete discussion. Apparently plaintiff never requested Central Office Adjustment Board review. Instead, it refers to rather obscure language in a letter dated August 6, 1969, from Lyle Lipp:
*266"I understand Mr. MacCreery has notified you of our inability to process the final by including a recommendation for bridges over pavement and traffic regulators and maintaining traffic at 17 Mile Road.”
Plaintiff claims this language is an "implied rejection” placing it solidly within the Oak rule. Oak cannot apply when plaintiff abandoned its administrative remedy after March 17, 1969. However artful its attempt, plaintiff cannot claim that a reiteration of an earlier denial by a construction engineer constitutes the review board final denial contemplated in Oak. Rejection of a claim by an officer originally in charge cannot give rise to a right to sue if there exists either a right to appeal or requirement of appeal. New Era Life Association v Zangbell, 266 Mich 371; 254 NW 134 (1934). Nor did the claim accrue upon filing with the Court of Claims. Assuming suit could have been maintained, a claimant may not postpone indefinitely the operation of the statute of limitations by delaying his presentation or notice of claim. 51 Am Jur 2d, Limitation of Actions, § 115, p 686. In this case plaintiff both failed to exhaust its administrative remedy and delayed presentation of his claim for 16 months after March 17, 1969. The trial court properly granted defendants’ motion for accelerated judgment. Costs to defendants.